DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 6/14/2022.
Claims 1-5, 7-16 and 18-20 have been amended.
Claims 6 and 17 have been cancelled.
Claims 21 and 22 are added.
Claim 2-11 objections are withdrawn as they have been amended.
 Claims 2-11, 13-19 rejections under 35 U.S.C. 112(b) are withdrawn as they have been amended. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference from the same inventor Sadiq et al. (US 2020/0025853) is being used in this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10, 12, 13, 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq et al. (US 2020/0025853, hereinafter “Sadiq”) in view of Gummadi et al. (US 2021/0048502, hereinafter “Gummadi”).
For claims 1, 12 and 20, Sadiq discloses An apparatus comprising at last one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to (an apparatus may comprise a memory and at least one processor coupled to the memory, wherein the memory and the at least one processor may be configured to; see Sadiq par. 0012 and UE 350 in Fig. 3): 
receive a plurality of synchronisation symbol blocks sent in different blocks of symbols at different times using different beams (the base stations 402 may be configured to broadcast reference RF signals (e.g., positioning reference signals (PRS), cell-specific reference signals (CRS), channel state information reference signals (CSI-RS), synchronization signal blocks (SSBs), timing reference signals (TRS), etc.) to UEs 404 in their coverage area to enable a UE 404 to measure reference RF signal timing differences (e.g., OTDOA or RSTD) between pairs of network nodes and/or to identify the beam that best excite the LOS or shortest radio path between the UE 404 and the transmitting base stations 402; see Sadiq par. 0048 and Fig. 4); 
classify the received synchronisation symbol blocks based on corresponding delays relative to corresponding expected reception times for corresponding ones of the synchronisation symbol blocks (enable a UE 404 to measure reference RF signal timing differences (e.g., OTDOA or RSTD) between pairs of network nodes and/or to identify the beam that best excite the LOS or shortest radio path between the UE 404 and the transmitting base stations 402; see Sadiq par. 0048;  the UE 404 needs to measure the reference RF signals received over the LOS path (or the shortest NLOS path where a LOS path is not available), between the UE 404 and a network node (e.g., base station 402, antenna; see Sadiq par. 0053 and Fig. 4 ); and 
identify one or more candidate line of sight paths for the synchronisation symbol blocks and their corresponding beams on the basis of the corresponding delays relative to the corresponding expected reception times (Identifying the LOS/shortest path beam( s) is of interest not only because these beams can subsequently be used for OTDOA measurements between a pair of base stations 402, but also because identifying these beams can directly provide some positioning information based on the beam direction; see Sadiq par. 0048; reference RF signals or positioning beacons may also be transmitted using different beams to further improve detection, measurement accuracy, and interference reliance and to account for possible channel variations due to the propagation characteristics of RF signals through multipath channels, which may include LOS and/or NLOS paths; see Sadiq par. 0057).
Sadiq does not explicitly disclose expected reception time. Gummadi disclose expected reception time (the beams may be transmitted pursuant to a known schedule and, accordingly, a difference between an expected time of arrival and an actual time of arrival of a beam may be used to indicate whether a beam is a LOS or a multi-path beam, e.g., the smallest difference between expected and actual time of arrival is likely a LOS beam and a larger difference indicates a multipath beam; see Gummadi par. 0063 and Fig. 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Gummadi's arrangement in Sadiq's invention to use AOD and the angle of arrival to identify directed beams that are multi-path and beams that are Line Of Sight (LOS), where only the LOS beams are used for location estimation thereby improving positioning accuracy (see Gummadi par. 0026).
Specifically for claim 20, Sadiq discloses A non-transitory computer-readable medium comprising program instructions stored thereon to cause an apparatus to perform (a computer-readable storage medium may have computer-executable instructions recorded thereon, wherein the computer-executable instructions may be configured to cause a processor to; see Sadiq par. 0014).
For claims 2 and 13, Sadiq discloses The apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to provide an output identifying each of the candidate line of sight paths (a particular UE may select a particular beam of interest for position estimation based on which beam(s) carry RF signals that excite the LOS/shortest path. The fact that the beam that is useful for that particular UE has a given beam index versus another beam index should not have any material impact on the measurement; see Sadiq par. 0058-0059).
For claims 4 and 15, Sadiq discloses The apparatus as claimed in claim 1 wherein there are multiple candidate line of sight paths and wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to rank the multiple candidate line of sight paths by received power (Where a base station 402 uses beamforming to transmit RF signals, the beams of interest for data communication between the base station 402 and the UE 404 will be the beams carrying RF signals that arrive at UE 404 with the highest signal strength (as indicated by, e.g., the received signal received power (RSRP) or SINR in the presence of a directional interfering signal), whereas the beams of interest for position estimation will be the beams carrying RF signals that excite the shortest path or LOS path ( e.g., an LOS path 410); see Sadiq par. 0055).
For claims 5 and 16, Sadiq discloses The apparatus as claimed in claim 4 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to identify the path with the highest identified received power as a shortest path (some of the available beams may focus the transmitted RF signal along the LOS paths 410 (e.g., the beams produce highest antenna gain along the LOS paths) while other available beams may focus the transmitted RF signal along the NLOS paths 412. A beam that has high gain along a certain path and thus focuses the RF signal along that path may still have some RF signal propagating along other paths; the strength of that RF signal naturally depends on the beam gain along those other paths; see Sadiq par. 0054) and to provide an output identifying said shortest path (a particular UE may select a particular beam of interest for position estimation based on which beam(s) carry RF signals that excite the LOS/shortest path. The fact that the beam that is useful for that particular UE has a given beam index versus another beam index should not have any material impact on the measurement; see Sadiq par. 0058-0059).
For claim 10, Sadiq discloses The apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to determine a beam index of one or both of a shortest path or each candidate line of sight path (each beam that the network node uses to transmit a positioning beacon may be associated with a respective beam index. For example, a beam index may be assigned to each beam that a network node transmits for purposes of distinguishing RF signals transmitted on one beam from RF signals transmitted on another beam, wherein the RF signals transmitted on at least some of the beams may be positioning beacons. Moreover, the RF signals associated with a particular beam may carry a beam index indicator, which may be derived from the transmission time of the RF signal (e.g., frame, slot, and/or OFDM symbol number); see Sadiq par. 0058-0059).
For claim 21, Sadiq discloses The apparatus as claimed in claim 1, wherein each synchronisation symbol block (SSBs; see Sadiq par. 0048) starts at a specific one of a plurality of symbols in a subframe (the RF signals associated with a particular beam may carry a beam index indicator, which may be derived from the transmission time of the RF signal (e.g., frame, slot, and/or OFDM symbol number); see Sadiq par. 0058, 0069 and 0071).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq and Gummadi, and further in view of Pefkianakis et al. (US 2021/0075526, hereinafter “Pefkianakis”).
For claims 3 and 14, the combination of Sadiq and Gummadi does not explicitly disclose An apparatus as claimed in claim 1 further configured to: identify non-line of sights paths conveying synchronisation symbol blocks having a delay relative to the expected reception time in excess of a threshold amount; and exclude the identified non-line of sight paths from the candidate line of sight paths. Pefkianakis discloses The apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: identify non-line of sights paths conveying synchronisation symbol blocks having corresponding delays relative to the corresponding expected reception times in excess of a threshold amount; and exclude the identified non-line of sight paths from the candidate line of sight paths (the wireless device may estimate a channel delay spread for the wireless channel based at least in part on the CIR for the wireless channel. For example, the wireless device may filter the CIR to produce a "sanitized" CIR that includes the maximum amplitude path and any paths with amplitudes within a certain threshold of the maximum amplitude while excluding any more weakly reflected signals and noise, e.g., by removing delay paths with amplitudes that are smaller than a maximum delay path amplitude for the CIR by more than a specified amplitude difference threshold. The wireless device may then deter mine the root mean square delay spread of the filtered CIR, and use the resulting value as the estimated channel delay spread; see Pefkianakis par. 0054 and 0071). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Pefkianakis's arrangement in Sadiq's invention to quickly initiate beamforming selection, antenna selection, and/or other such operations after a line-of-sight blockage occurs may allow for the wireless device to quickly adjust to the new channel conditions, potentially avoiding wireless link breakage and/or otherwise improving link quality (see Pefkianakis par. 0006).
Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq, and Gummadi, and further in view of Yeo et al. (US 2011/0074634. Hereinafter “Yeo”).
For claims 8 and 19, the combination of Sadiq and Gummadi does not explicitly disclose The apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to calculate one or both of a corrected delay or a delay correction factor. Yeo discloses The apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to calculate one or both of a corrected delay or a delay correction factor (the distance correction unit 240 may correct the distance by reflecting a delay value according to the NLOS environment. Namely, when the propagation environment of the receiver and the corresponding transmitter is the NLOS environment, the arrival time of the first reached propagation delay tap among the propagation delay taps of the transmitters cannot reflect an accurate propagation delay time. Thus, the distance may be corrected by reflecting the error according to the NLOS environment. As discussed above with reference to FIGS. 1A to 1D, the transition from FIG. 1B to FIG. 1D becomes closer to the NLSO environment, and as the environment is closer to the NLOS environment, an error with respect to the propagation delay time increases. Thus, in case of the LOS environment, an error in the distance between the receiver and each of the transmitters can be corrected by correcting the difference between an estimated arrival time of a propagation delay tap to reach first and an arrival time of the actually first reached propagation delay tap by using a delay tap distribution; see Yeo par. 0038). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yeo's arrangement in Sadiq's invention to perform wireless positioning on the basis of the types of the propagation delay taps, an error of wireless positioning caused when the propagation environment is the NLOS environment can be reduced (see Yeo par. 0055).
For claim 9, the combination of Sadiq and Gummadi does not explicitly disclose An apparatus as claimed in claim 8, wherein calculating the delay correction factor comprises determining a relative time difference between a communication path based on a non-line of sight path and a/the shortest path. Yeo discloses The apparatus as claimed in claim 8, wherein calculating the delay correction factor comprises determining a relative time difference between a communication path based on a non-line of sight path and a shortest path (With reference to FIG. 5B, when the propagation environment is the LOS environment, an arrival time of the first reached propagation delay tap is even earlier than that in the NLOS environment. Thus, when the propagation environment between the receiver 500 and the transmitter 510 is the NLOS environment, the distance between the receiver 500 and the transmitter 510 may be calculated by using the arrival time of the first reached propagation delay tap 50b, among the propagation delay taps of the transmitters 510, and the speed of light, and then corrected by reflecting a delay value according to the NLOS; see Yeo par. 0046). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yeo's arrangement in Sadiq's invention to perform wireless positioning on the basis of the types of the propagation delay taps, an error of wireless positioning caused when the propagation environment is the NLOS environment can be reduced (see Yeo par. 0055).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq and Gummadi above, and further in view of Kumar et al. (US 2020/0145977, hereinafter “Kumar”).
For claim 11, the combination of Sadiq and Gummadi does not explicitly disclose The apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: receive a localisation assistance enquiry; and provide one or more of a beam index, a delay correction factor or a corrected delay of a shortest path in response to said localisation assistance enquiry.  Kumar discloses The apparatus as claimed in claim 1 wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: receive a localisation assistance enquiry (the network node may specify that a UE measure PRS on multiple beam IDs/SSD indices/angular information for the same cell; see Kumar par. 0055, 0101); and provide one or more of a beam index, a delay correction factor or a corrected delay of a shortest path in response to said localisation assistance enquiry (the each of the plurality of radio beams indicated in the codebook may be identified by a SSB index value and a corresponding beam angle values (e.g., azimuth (cp) and elevation (8) information). The antenna modules within the UE 105 may include an array of antennas (e.g., patches, lines, dipoles, etc.) and a modem 504 may be configured to utilize phase shifters and/or hybrid antenna couplers to control the antenna array and to control the resulting beam pattern. The UE 105 may utilize orientation sensors (e.g., compass, accelerometers, gyros) to generate receive beams in the directions of the one or more positioning reference signals based on the angle information in the codebook; see Kumar par. 0156-0159). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kumar's arrangement in Sadiq's invention to use to improve the assistance data provided to the UE and value may also enable the UE to determine multiple PRS measurements simultaneously and reduce the response time (see Kumar par. 0055).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sadiq and Gummadi  above, and further in view of Josan et al. (US 2020/0053712, hereinafter “Josan”).
For claim 22, the combination of Sadiq and Gummadi does not explicitly disclose The apparatus as claims in claim 21, wherein each synchronisation symbol block and corresponding beam is sent in a different direction. Josan discloses The apparatus as claims in claim 21, wherein each synchronisation symbol block and corresponding beam is sent in a different direction (a base station 105 may use multiple antennas or antenna arrays to conduct beamforming operations for directional communications with a UE 115. For instance, some signals (e.g., synchronization signals, reference signals, beam selection signals, or other control signals) may be transmitted by a base station 105 multiple times in different directions, which may include a signal being transmitted according to different beamforming weight sets associated with different directions of transmission. Transmissions in different beam directions may be used to identify (e.g., by the base station 105 or a receiving device, such as a UE 115) a beam direction for subsequent transmission and/or reception by the base station 105; see Josan par. 0054; base station 105-a may transmit SSBs via different downlink transmission beams, and different uplink transmission beams of the VE 115-a may be QCL with different downlink transmission beams; see Josan par. 0069, 0072,0096). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Josan's arrangement in Sadiq's invention to perform beam switching with relatively little delay and relatively low signaling overhead in order to help enhance reliability and efficiency of a network utilizing beamforming (see Josan par. 0004).
Allowable Subject Matter
Claims 7 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415